NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUN 20 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES ex rel. JONATHAN                   No. 14-35017
BLOEDOW,
                                                 D.C. No. 2:11-cv-01192-MJP
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

PLANNED PARENTHOOD OF THE
GREAT NORTHWEST INC,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                Marsha J. Pechman, Senior District Judge, Presiding

                        Argued and Submitted June 7, 2016
                               Seattle, Washington

Before: PAEZ, BYBEE, and CHRISTEN, Circuit Judges.

      Jonathan Bloedow appeals the district court’s order dismissing his qui tam

action for lack of subject matter jurisdiction. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not err in concluding that the False Claims Act’s

(“FCA”) public disclosure bar applied to Bloedow’s suit.1 The “FCA sets up a

two-part test” for subject matter jurisdiction. United States v. Alcan Elec. &

Eng’g, Inc., 197 F.3d 1014, 1018 (9th Cir. 1999). First, we agree with the district

court that, taken together, the Gonzalez v. Planned Parenthood of Los Angeles

complaint, No. CV 05-8818 (C.D. Cal. May 1, 2008), and the 2011 report by the

Office of Inspector General for the Department of Health and Human Services

“constituted a ‘public disclosure’ of the ‘allegations or transactions’ upon which

[Bloedow’s] FCA suit is based.” Id. (quoting 31 U.S.C. § 3730(e)(4)(A)). That

neither document explicitly references Planned Parenthood of the Great Northwest

(“PPGN”) is not determinative of the public disclosure bar. See id. at 1018-19.

Second, we agree that Bloedow does not qualify as an “original source” under 31

U.S.C. § 3730(e)(4)(B). United States ex rel. Devlin v. California, 84 F.3d 358,

360 (9th Cir. 1996). His knowledge of PPGN’s allegedly fraudulent behavior was

neither “direct” nor “independent.” Id. at 361. Thus, the district court lacked

subject matter jurisdiction over Bloedow’s case.

      AFFIRMED.



      1
      The district court correctly applied the pre-2010 version of the FCA. See
Hughes Aircraft Co. v. United States ex rel. Schumer, 520 U.S. 939, 946 (1997).
                                          2